Citation Nr: 0715434	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from July 1962 until July 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran requested a video hearing, which was scheduled 
for September 2005.  The record indicates that the veteran 
failed to appear for his hearing.  Because the veteran has 
neither submitted good cause for failure to appear or 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d).



FINDINGS OF FACT

1.  An unappealed August 1988 rating decision denied service 
connection for a psychiatric disorder.

2.  Evidence not previously of the record relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

3.  The veteran's psychiatric disorder is causally or 
etiologically related to symptomatology manifested during 
service.






CONCLUSIONS OF LAW

1.  The August 1988 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The claim for entitlement to service connection for a 
psychiatric disorder is reopened, as the evidence received 
subsequent to the RO's August 1988 decision is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The criteria for a grant of service connection for a 
bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002). 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The RO 
did provide notice to the veteran that would generally be 
sufficient, by way of a letter from the RO to the veteran 
dated in December 2001.  However, since the claim before the 
Board involves a determination of whether new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for a psychiatric disorder, the 
United States Court of Appeals for Veterans Claims (Court) 
has specified that such situations require a more detailed 
notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
notice was not provided to the veteran.  However, in view of 
the favorable decision with respect to whether new and 
material evidence has been submitted, as well as, on the 
merits of the claim, the veteran is not prejudiced by the 
failure to provide him that more detailed notice.  




No further assistance need be provided the veteran since the 
Board has found that the veteran has submitted the new and 
material evidence necessary to reopen the previously denied 
claim and is allowing the benefit.


New and Material Evidence to Reopen the Claim

A determination of new and material evidence is a 
jurisdiction issue the Board is required to address on 
appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits.  
Potential jurisdictional defect may be raised by the court of 
tribunal, sua sponte or by any party, at any stage of the 
proceedings, and once apparent, must be adjudicated).  The 
Board thus recharacterizes one issue on appeal to whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, and reopens the veteran's claim for 
consideration.  

The veteran's claim for service connection for a psychiatric 
disorder was previously considered and denied by the RO in an 
August 1988 rating decision.  In 1988, the RO determined that 
the veteran's psychiatric disorder was not found in the 
veteran's service medical records or demonstrated within the 
presumptive period.  Since the veteran failed to appeal the 
RO's decision within one year of the mailing of the rating 
decision, the RO decision is a final.  38 U.S.C.A. §7105.  

The veteran requested his claim be reopened in October 2001.  
A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New 
and material evidence" consists of evidence not submitted 
previously, relating to an unestablished fact that tends to 
substantiate the claim, and which is neither cumulative or 
redundant in reference to previously considered evidence.  
38 C.F.R. § 3.156.  When new and material evidence is 
submitted, it is presumed credible when determining if a 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, new evidence that would not also be 
considered material cannot be used to reopen a claim.  Smith 
v. West, 12 Vet. App. 312 (1999).  

The veteran has submitted a private medical opinion from 
Charles Rosenbloom, M.D., dated in October 2002, stating that 
the veteran's in-service diagnosis of cyclothymic personality 
disorder was not completely developed, and such symptoms 
indicated the onset of bipolar disorder.    

Dr. Rosenbloom's opinion therefore relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
It is therefore new and material evidence sufficient to 
reopen the previously denied claim.   

Merits of the Claim

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as a psychosis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That a disease was incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

According to the veteran's service medical records, the 
veteran did not pursue psychiatric care until six months 
after beginning service.  Although the veteran indicated to a 
service psychiatrist in an April 1963 examination that he had 
felt depressed since before entering service, there is no 
notation to the contrary on the veteran's entrance 
examination.  The veteran is presumed to have been in sound 
condition when he entered service. 38 U.S.C.A. § 1111.  

After a psychiatric evaluation in April 1963, a service 
psychiatrist evaluated the veteran as having a neurotic 
personality problem, with a doubtful prognosis without long 
term psychotherapy.  The veteran was subsequently referred 
for psychological testing in July 1963, when he was diagnosed 
as a cyclothymic personality, subject to recurrent depressive 
reactions.  

After service, the veteran continued to receive psychiatric 
care.  The veteran was eventually diagnosed with major 
affective disorder and unipolar depression, and had been 
hospitalized twice for his psychiatric disorders by July 
1982.  The veteran's symptomatology subsequently continued, 
as indicated by the diagnosis of chronic, severe, major 
depression, with suicidal thoughts and attempts starting 
during the veteran's military service, made by his private 
physician Kurt Adler, M.D. in May 1988.  A VA psychiatric 
examination in May 1988 resulted in a similar diagnosis of a 
bipolar disorder, presently in severe depression.  This 
examination also noted that the veteran had admitted to 
making three serious suicide attempts while in service.  The 
veteran continued to receive treatment for major depressive 
disorder from his private physician Charles Rosenbloom, M.D., 
who diagnosed the veteran with clinical depression requiring 
psychotherapy and possible anti-depressant medication in June 
1992.

The evidence thus shows that the veteran has a psychiatric 
disorder, specifically a bipolar disorder, as related by Dr. 
Rosenbloom.  Therefore, the remaining question is if the 
evidence supports a finding that the veteran's disability was 
incurred coincident with or aggravated by his time in 
service, and if a nexus exists between the current disability 
and the inservice disease.



The October 2002 letter from Dr. Rosenbloom indicates that 
in-service symptoms leading to a diagnosis of cyclothymic 
personality disorder were the early stages of a bipolar 
disorder.  

This new medical evidence offers competent medical evidence 
of the necessary nexus to support the veteran's claim of 
service connection for his bipolar disorder.  "Competent 
medical evidence" should be taken to mean evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.259(a).  Additionally, a continuity 
of symptomatology is evidenced, which also tends to show the 
required nexus between the veteran's current disability and a 
service-related condition.  

Dr. Rosenbloom's opinion is found to be detailed, well-
informed and is therefore probative as to the issue of onset 
of the veteran's disorder.  Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).   

Thus, Dr. Rosenbloom's opinion is probative evidence, and 
there is no evidence against the claim.  Service connection 
will therefore be granted.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for a psychiatric disorder is reopened.  

Service connection for a bipolar disorder is granted.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


